           Case 1:16-cr-00389-AKH Document 93 Filed 07/31/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 UNITED STATES OF AMERICA,                                       :
                                                                 :     ORDER REGULATING
              -against-                                          :     PROCEEDINGS
                                                                 :
 JONA RECHNITZ,                                                  :     16 Cr. 389 (AKH)
                                                                 :
                                          Defendant.             :
 --------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 In December of 2019, I sentenced Defendant Jona Rechnitz for conspiracy to

commit wire fraud. At that time, I ordered Rechnitz to pay $19 million in restitution, joint and

several with his two co-conspirators, Norman Seabrook and Murray Huberfeld, see 16 Cr. 467.

However, I capped Rechnitz’s restitution liability at $10 million, to be paid at a rate of $500,000

per year. See ECF No. 80 (sentencing transcript). In February 2020, after I imposed Rechnitz’s

sentence, but before the judgment was filed, the Correction Officers’ Benevolent Association

(“COBA”)–––a victim of the conspiracy in which Rechnitz participated–––moved pursuant to

the Crime Victims’ Rights Act, see 18 U.S.C. § 3771(d)(3), for this Court to order Rechnitz to

immediately pay $14.25 million, 1 arguing that he is as blameworthy as Seabrook and Huberfeld

for COBA’s loss and that information that had emerged post-sentencing undermined his claim

that he cannot afford to make payments more quickly than $500,000 per year. See ECF Nos. 81,

82. The judgment issued on March 3, 2020, before COBA’s motion had been fully briefed. See

ECF No. 84. Rechnitz appealed from the judgment on March 17, 2020. See ECF No. 86.

                 On March 26, 2020, I denied COBA’s motion without prejudice. See ECF No.

90. I recognized that COBA had made a “compelling point, that Rechnitz, as the arranger of the



1
 COBA has thus far recouped $4.75 million of its $19 million loss; hence, the request for only $14.25 million in
immediate payment, rather than the entire $19 million.
          Case 1:16-cr-00389-AKH Document 93 Filed 07/31/20 Page 2 of 2




bribe underlying the conspiracy, was just as responsible to make full restitution for COBA’s loss

as Huberfeld, the bribe-giver, and Seabrook, the bribe-taker.” Id. at 1-2. And though I expressed

that I was “sympathetic to COBA’s arguments,” I concluded that the filing of the appeal divested

this Court of jurisdiction and required COBA to argue its position to the Second Circuit. Id. at 2.

COBA did just that, continuing its pursuit before the Circuit.

                On July 30, 2020, the Second Circuit issued an order returning jurisdiction to this

Court by way of a Jacobson remand, see United States v. Jacobson, 15 F.3d 19 (2d Cir. 1994), in

order for me to “reconsider [my] assessment” of Rechnitz’s “culpability and financial condition,”

given the “new evidence” referenced by COBA and “any other factors found relevant.” ECF No.

90, at 2. In passing jurisdiction back to me for reconsideration of COBA’s motion on the merits,

the Circuit also rejected Rechnitz’s contention that COBA’s motion was untimely. See id. at 1.

                Jurisdiction having been restored to this Court, I order the parties to brief the

merits of COBA’s motion as follows. COBA shall file an opening memorandum by August 7,

2020; Rechnitz’s opposition will be due by August 14, 2020; and COBA will have until August

19, 2020, to file its reply.

                SO ORDERED.

Dated:          July 31, 2020                           ______________/s/______________
                New York, New York                           ALVIN K. HELLERSTEIN
                                                             United States District Judge




                                                  2
